Citation Nr: 0939090	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1957 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has asthma, but there is no competent 
evidence that shows a causal link between his asthma and any 
remote incident of service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in January 2007.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter also advised the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Regrettably, the Veteran's service treatment 
records could not be obtained as they were destroyed in a 
fire in 1976.  The RO attempted to reconstruct the Veteran's 
medical history through other means, but to no avail.  The 
Board concludes the RO exhausted all reasonable methods of 
obtaining the Veteran's service medical history from other 
means, and any additional efforts would be futile.  VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a general respiratory examination to 
ascertain the Veteran's current diagnoses.  The Board 
concludes a medical opinion with regard to nexus is not 
needed in this case because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he had his first asthmatic attack while 
stationed in Germany in the military.  He further alleges he 
was hospitalized twice for asthma while stationed in Germany. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the Veteran's service medical records are 
unavailable due to a fire-related incident.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the Veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

As indicated above, the RO exhausted its efforts to rebuild 
the Veteran's service medical history from other sources.  
The Veteran claims he was hospitalized twice in Germany, and 
the RO attempted to obtain those specific hospitalization 
records.  Regrettably, those records, to the extent they 
exist, were also destroyed by fire.  Unfortunately, the 
Veteran's alleged in-service asthmatic attacks could not be 
verified.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current asthma is 
related to his military service.  The Board concludes it is 
not. 

After service, the first reported medical treatment for 
respiratory complaints, treatment or diagnosis is in 1999, 
over forty years after service.  At that time, the Veteran 
was privately treated for left pleural effusion, allergic 
rhinitis, chronic obstructive pulmonary disease (COPD), and 
cardiovascular-related disease.  The private doctors, 
moreover, did not mention the Veteran's military service at 
all.  Rather, the Veteran's diseases were associated with his 
lengthy smoking habit and allergies.  

The Veteran was not actually diagnosed with asthma until 
2002.  At that time, the condition was described as 
"allergic asthma."  VA outpatient treatment records 
indicate the Veteran first sought treatment for asthma in 
April 2004.  At that time, the diagnosis was merely 
provisional, but the doctor noted the Veteran's reported 
history of asthma "since childhood."  The Veteran filed 
this claim for disability benefits in 2006.  It was not until 
after that time that he now alleges his asthma began in the 
military.  

The Veteran was afforded a VA examination in June 2007 where 
the examiner diagnosed the Veteran with asthma and COPD, 
noting the Veteran retired in 2003 because of his conditions.  
The examiner did not proffer an opinion with regard to 
etiology, but the examiner did note the Veteran's reported 
history of first suffering an asthmatic attack in the 
military and being hospitalized twice in 1957 and 1958 while 
stationed in Germany on active duty.

In short, VA and private records indicate diagnoses of 
asthma, COPD, emphysema, bronchitis and other cardiovascular-
related diseases.  No medical professional has ever linked 
any of the Veteran's diagnoses to any incident of his 
military service.  The Board notes some treatment records 
reference the Veteran's reported medical history of first 
suffering an asthmatic attack in Germany while on active duty 
while other records reference the Veteran's reported history 
of asthma "since childhood."  Private treatment records 
dating back to 1999, moreover, note the Veteran's smoking 
habit of over 25 years as a major factor of his respiratory 
diseases.  

The Board has considered the Veteran's statements that he 
first suffered with asthma in service and thereafter.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes, 
in general, lay evidence presented by a veteran concerning 
his continuity of symptoms after service is credible 
regardless of the lack of contemporaneous medical evidence.  
The Veteran's belief, however, that he incurred two asthmatic 
attacks in the military and these attacks led to his current 
chronic asthmatic condition is not competent because, again, 
the Veteran has not demonstrated he possesses the medical 
knowledge or training to diagnose his in-service 
symptomatology or decipher medical etiology of current 
disabilities.  See Rucker, 10 Vet. App. at 74. 

The Board further finds the Veteran's claim that he first 
incurred asthma in the military not credible.  As indicated 
above, his medical history has been inconsistently reported.  
In April 2004, prior to filing his disability claim, he told 
the VA physician he had asthma since childhood.  More 
recently, he claimed he was first diagnosed in the military.  
It also is incredible that the Veteran would have two 
isolated asthmatic attacks in the military and then not seek 
medical attention for over 40 years.  The oldest medical 
records in the claims folder are dated 1999 and they indicate 
diagnoses of left pleural effusion, allergic rhinitis, COPD, 
and cardiovascular-related disease.   The Veteran was not 
actually diagnosed with asthma until 2002, over 40 years 
after separation from the military.  As indicated above, the 
Veteran also has a lengthy history of smoking and allergies, 
which have been associated with his various respiratory 
diseases.  In contrast, no medical professional has ever 
linked any of the Veteran's current respiratory diseases, to 
include asthma, other than noting the Veteran's contentions 
in the medical history. 

The Veteran's claim fails based upon the lack of medical 
nexus associating the circumstances of his service to a 
current disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In other words, even accepting the Veteran's recollections of 
in-service treatment for asthma, which are inherently not 
credible for reasons discussed above, no medical professional 
has ever linked his asthma or any other disability to any 
remote incident of service.  Indeed, medical professionals 
have linked the Veteran's respiratory diseases to other, non-
service related, factors, to include allergies and smoking.  

In light of the medical evidence described above, the Board 
finds that service connection is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


